Citation Nr: 1610036	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active commissioned service in the United States Air Force from April 1973 to June 1979; he had subsequent periods of duty in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office Hearing in February 2016.  A transcript is of record.  


FINDING OF FACT

The Veteran fractured his right ankle prior to entry into active service and this was documented and noted prior to service entry; the evidence indicates that the physical stresses associated with flight duty in the Air Force, to include physical training and occupational stresses to the joint, aggravated the residuals of injury beyond the natural progression of the disease process so as to result in current arthritis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.306 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis/Service Connection by Aggravation

The Veteran, prior to his entrance to active duty, experienced a motor vehicle accident at age 19 which caused a fracture of his right ankle.  He underwent a surgical procedure to fix the condition, and had pins emplaced.  Prior to his commissioning into the U.S. Air Force, the pins were removed, and the Veteran was accepted into military service.  He spent seven years on active duty as a B-52 Stratofortress ("BUFF") pilot and aircraft commander, as well as having had duty as a student and instructor pilot in the T-37 Tweet and T-38 Talon jet trainer aircraft.  The Veteran also spent 13 years following active duty in the Air National Guard as a pilot.  

In essence, he contends that his ankle worsened beyond the natural progression of the disease process based on the demands of physical exertions associated with his duties.  He has, variously, testified to having had to run a great deal while on active duty, and has also noted stresses to his joints in the form of performing high gravitational force (G-force, or simply, "G") maneuvers while at undergraduate pilot training as a student and instructor.  He has specifically attested to the physical stresses of Air Force service as causing his pre-existing ankle disability to be aggravated beyond the natural progression of the disease process.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's problems with his right foot/ankle were documented on his pre-commissioning physical examination of June 1972.  There is no doubt that his surgical correction of the right ankle, following his motor vehicle accident, pre-existed service and was expressly noted at service entry.  At issue, then, is if evidence exists to support a conclusion that such a disability was worsened beyond the natural course of the disease process by the events of military service.  The Board concludes that it does.  

Indeed, the Veteran was examined by VA in March 2008 by a nurse practitioner who, in a rather confusing opinion, noted that the Veteran would expect to develop arthritis in his ankle on account of the prior service fracture, but that, in her view, it could not have been aggravated by service as the presently diagnosed arthritis was only mild in nature.  She did not, however, offer an explanation as to why the severity of present arthritis would be a determining factor with respect to current arthritis.  

The Veteran, in response to this examination report, consulted with a private orthopedic surgeon.  This physician, in a July 2008 letter, provided a well-rationalized and unequivocally supportive opinion with respect to the Veteran's claim.  Indeed, the surgeon expressly noted two episodes of in-service consultations for ankle pain, occurring in May 1974 and November 1977, as being indicative of an increase in ankle symptoms as due to in-service factors.  The service treatment records do include consultations occurring on these dates, and the Veteran complained of pain on both occasions.  In 1974, the Air Force physician noted that there was an "old fracture" associated with the current increase in acute pain.  The private surgeon, in his July 2008 report, which was accompanied by a radiographic study of June 2008, stated that the arthritis present in the right ankle was "moderate" in nature (hence, it contradicts the findings of the VA nurse practitioner and the basis for her conclusory opinion).  The surgeon concluded, based on this review of the in-service symptomatology, that the current ankle disability was aggravated by the physical activities associated with the Veteran's duties in the Air Force.  

Given that the private physician holds higher credentials in medicine than the VA nurse practitioner, and also given that his opinion cites specific events documented in the service treatment records as evidence of aggravation to support his conclusion, the Board determines that the opinion is of more probative value than the 2008 VA opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran clearly did experience numerous stresses to his joints, both in the usual participation of physical activities consistent with most Veterans' service (running, etc.), but also in the specific stresses to joints associated with rigorous flight duty (to include engaging in numerous high "G" maneuvers in jet trainer aircraft).  As the stresses to the ankle are consistent with the type of service rendered, and as there is a probative medical opinion linking current arthritis in the ankle to an aggravation of pre-service injury to the joint by in-service factors, the criteria for service connection have been met.  As this is the case, the claim is granted.  


ORDER

Entitlement to service connection for a right ankle disability is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


